DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
Allowable Subject Matter
Claims 1-2, 4, 7-8, 10-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1, the first wavelength conversion module comprises: a first wavelength conversion pump to generate the first pump wavelength; a first coupler configured to combine the WDM input signal with the first pump wavelength to generate the first coupled signal; and a first non-linear element (NLE) configured to add an idler signal to the first coupled signal to perform the first wavelength conversion of the first coupled signal to generate the first wavelength converted signal, the optical amplifier amplifies the idler signal included in the first wavelength converted signal, and the second wavelength conversion module comprises: a second wavelength conversion pump to generate the second pump wavelength; a second coupler configured to combine the amplified idler signal included in the first wavelength converted signal with the second pump wavelength; and a second NLE configured to generate an additional amplified signal for the second coupled signal to perform the second wavelength conversion of the second coupled signal to generate the second wavelength converted signal; and a direct connection is provided between the first wavelength conversion pump and the second wavelength conversion pump in which information for synchronizing the first wavelength conversion pump and the second wavelength conversion pump is communicated through the connection, wherein the first pump wavelength and the second pump wavelength are phase modulated to suppress stimulated Brillouin scattering (SBS).
	Claim 11, directly connecting a first wavelength conversion pump and a second wavelength conversion pump in which information for synchronizing the first wavelength conversion pump and the second wavelength conversion pump is communicated through a connection between the first wavelength conversion pump and the second wavelength conversion pump; and outputting the second wavelength converted signal, wherein the first pump wavelength and the second pump wavelength are phase modulated to suppress stimulated Brillouin scattering (SBS).
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636